*235Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about May 3, 2004, which, to the extent appealed from as limited by the brief, in child protective proceedings pursuant to article 10 of the Family Court Act, found, after a hearing, that the subject children had been neglected, unanimously affirmed, without costs.
The findings of neglect against respondent mother were sufficiently supported by the hearing evidence, which showed that respondent failed to acknowledge the three older children’s serious and debilitating emotional problems and thus refused needed remedial services and counseling (see Family Ct Act § 1012 [f]; and see Matter of Cheyenne S., 11 AD3d 362 [2004]). The evidence also showed that respondent’s failure to address the problems of the older children, in turn, created a substantial risk of harm for the two younger children, who were thus properly found to have been derivatively neglected (see Matter of Vincent M., 193 AD2d 398, 404 [1993]). Concur—Mazzarelli, J.P., Andrias, Ellerin, Gonzalez and McGuire, JJ.